100 N.Y.2d 527 (2003)
MARK A. VARRICHIO AND ASSOCIATES et al., Appellants,
v.
CHICAGO INSURANCE COMPANY, Respondent.
Court of Appeals of the State of New York.
Decided May 1, 2003.
Concur: Chief Judge KAYE and Judges SMITH, CIPARICK, WESLEY, ROSENBLATT, GRAFFEO and READ.
Pursuant to the April 22, 2003 order of the United States Court of Appeals for the Second Circuit withdrawing its certification of a question accepted by the Court of Appeals on December 12, 2002, certified question marked withdrawn.